DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification objection to the abstract has been overcome.
Applicant's arguments filed 7/12/2022 in response to Office Action 4/12/2022 have been fully considered and they are found persuasive regarding claims 1 and 4-5. This is the reason for the following Non-Final Action using new grounds of rejection. Therefore, in light of the new grounds of rejection, all arguments are now moot.

The following rejection is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US 20040137110 by Dalton et al. (hereinafter “Dalton”).
Regarding claim 1, Dalton teaches a snap-fitting structure (Figs 1 and 6 show a snap-fitting structure) comprising a container (Fig 4, container 11), and a cover (Fig 4, cap 30), 
   each of the container and the cover made of paper, plastic, or a combination thereof (examiner chooses “or plastic”; [0058] HDPE container [0074] HDPE cap), 
   wherein the cover comprises a cover bottom (Fig 4, bottom of cover 30) and a cover wall (Fig 4, 32 extends out) extending out of an edge of the cover bottom, 
   wherein a flange (Fig 6, inward protrusion on skirt 32 near label 32) is disposed on an inner side wall (Fig 4, inner side wall of 32) of the cover wall, and the flange and the cover bottom are arranged at an interval (Fig 6 shows 32 and 30 arranged at an interval away from one another); and 
the container comprises 
   a container body (Fig 4, 14), and a clamping portion (see examiner annotated Dalton Figure 6, hereinafter “EAFD6”) extending out of an edge of the container body (EAFD6 shows said clamping portion extending out of an edge of 14), 
the clamping portion comprising 
   a connecting portion (EAFD6) connected to the container body, and a clamp ring (EAFD6) extending out of the connecting portion, 
   wherein in a cross section (EAFD6 is a cross section) along a central axis (Fig 1, central axis of 11) of the container body, the angle between (examiner interprets as “an angle between”) a contour line of the connecting portion and the central axis of the container body is an acute angle (EAFD6 shows acute angle due to contour line of connecting portion), and wherein 
    a contour line of the clamp ring is parallel to the central axis of the container body (EAFD6 and Abstract, shows contour line of clamp ring to be parallel to central axis of 14), and
   wherein an outer diameter of the clamp ring is equivalent to an inner diameter of the cover wall (EAFD6), and 
   the clamp ring is capable of being flexibly disposed between the flange and the cover bottom when the cover is disposed over and fitted to the container (EAFD6 shows plastic clamp ring of container 11 capable of flexion [0046]).


    PNG
    media_image1.png
    558
    757
    media_image1.png
    Greyscale


Regarding claim 2, Dalton further teaches the flange (Fig 6, inward protrusion on skirt 32 near label 32) and a free end (EAFD6, a free end of 32) of the cover wall (EAFD6, 32) are arranged at an interval (EAFD6 shows a gap interval exists).

Regarding claim 3, Dalton further teaches in a cross section (EAFD6) along the central axis of the body (Fig 1, central axis of 14), the contour line of the flange is arc-shaped (EAFD6).

Regarding claim 4, Dalton further teaches the radial distance (examiner interprets as “a radial distance”) from a side wall of the container body to the outer diameter of the clamp ring (EAFD6 shows a radial (from central axis) distance from a side wall of 14 to the equivalent diameters (outer diameter of clamp ring and inner side wall of cover wall) between annotated vertical lines) 
    is equal to (EAFD6 shows said radial distance equal to the following arc height, since both touch and are between the annotated vertical lines) 
   a height of the arc of the flange (EAFD6 shows a height of the arc to be the apex from bottom of the arc to the top of the arc between annotated vertical lines) from the inner side wall of the cover wall (EAFD6 equivalent diameters (outer diameter of clamp ring and inner side wall of cover wall)).

Regarding claim 5, Dalton further teaches that in a direction along the central axis of the body (EAFD6), 
   a height of the clamp ring (EAFD6 shows the distance between annotated horizontal lines as a height) 
   is equal to (EAFD6 shows equal distance between annotated horizontal lines of said height and following minimal distance)
   the minimal distance from the flange to the cover bottom (EAFD6 shows the distance between annotated horizontal lines as the minimal distance).

Regarding claim 6, Dalton further teaches the clamp ring (EAFD6) is clamped between the flange (EAFD6) and the cover bottom (EAFD6) when the cover is disposed over and fitted to the container (EAFD6 shows clamp ring clamped between when the cover is disposed over and fitted to the container).

Regarding claim 7, Dalton further teaches the clamp ring (EAFD6) comprises an annulus (wherein annulus means “ring shaped”; examiner notes the clamp ring is ring shaped) that is elongated in a direction along the central axis of the body, parallel to the central axis of the container body (EAFD6 and Figure 1, said annulus of clamp ring is elongated in a direction along the central axis of the body, parallel to the central axis of the container body).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733